Stone, J.,
delivered the opinion of the Court.
In the case of Fairfax vs. Brown & Brown, Trustees, 60 Md., 50, this Court was called on to construe the will of Dr. Wright. At the time of the institution of that suit, Harriet, one of the daughters of Dr. Wright, had died intestate and without issue, and the question directly presented to the Court for its decision was what estate Harriet took in the property under her father’s will. This Court decided that Harriet took a fee simple, which became vested at the death of her mother, and that the trust having ended at the death of Harriet, the property was to be equally divided between her sister, Mrs. Gunn, and the children of her deceased brother, Reginald.
By that decision the Court virtually determined that Mrs. Gunn took an estate in fee, in the property devised to her by the will of her father, Dr. Wright. But Mrs. Gunn being still alive, no question was raised as to the distribution of her estate, nor was' the question directly presentéd to the Court, when the trust ended on her part of the estate of her father.
She has now filed a petition in a Court of equity, claiming that as this Court decided in 60 Md., that she took a fee simple estate, the trusts are at an end, and she has the right, if she so elects, to take the whole of the prop*98erty into her own possession and out of the hands of the trustees.
(Decided 16th January, 1885.)
To this proposition we cannot assent. On the death of' her mother, an equitable estate in fee vested in Mrs. Grunn. There is no restriction in the trust incompatible with such an estate. It is devisable and descendible, and she gets the whole income in the manner pointed out by the testator. It is very clear to us that the testator intended this trust to last during the life of his daughters, whether single or married.
The petitioner in this case seems to think that she is not benefited by the restrictions in the will, and that as. the professed object of the devise was the benefit of the daughters, that such restrictions should be declared void. Such restrictions may not, in fact, operate to her advantage; but the testator who had, we think,'the undoubted power, imposed them, and we have no authority to remove them.
This case is virtually decided in 60 Md. We said in that case that the trust on Harriet’s estate ended at her death, and in so saying, we meant that the trust continued up to that time. After a reconsideration of the question in this case, we are still of that opinion, and must affirm the decree, dismissing the petition.

Decree affirmed, with costs.